[Cite as In re G. Children, 2020-Ohio-3649.]

                         IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                          HAMILTON COUNTY, OHIO




IN RE: G. CHILDREN                              :     APPEAL NO. C-200109
                                                      TRIAL NO. F17-676Z
                                                :

                                                :       O P I N I O N.




Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: July 8, 2020




Jeffrey J. Cutcher, for Apellant Father,

Joseph T. Deters, Hamilton County Prosecuting Attorney, and Alyssa M. Miller,
Assistant Prosecuting Attorney, for Appellee Hamilton County Department of Job
and Family Services,

Jeffrey A. McCormick, Guardian ad Litem for minor children.
                     OHIO FIRST DISTRICT COURT OF APPEALS




CROUSE, Judge.

        {¶1}   Father has appealed from the Hamilton County Juvenile Court’s

judgment granting permanent custody of his minor children M.D.G. and M.K.G. to

the Hamilton County Department of Job and Family Services (“HCJFS”). He argues

in two assignments of error that the termination of his parental rights was against

the manifest weight of the evidence, and that the juvenile court erred in weighing his

failure to complete services against him when the services could not be provided by

HCJFS. He requests that he be given custody of both children, or, in the alternative,

custody of M.D.G.

        {¶2}   For the reasons discussed below, we overrule both assignments of

error and affirm the judgment of the juvenile court.

                              Factual Background


        {¶3}   HCJFS was granted interim custody of the children on May 26, 2017,

due to concerns over mother’s substance abuse.         At the time, mother and the

children were living together at a drug treatment center in Hamilton County, and

father was living in Butler County. M.K.G. was approximately three years old, and

M.D.G. was only a few months old. HCJFS developed case-plan services for both

father and mother. Mother died in January 2018. On April 29, 2019, HCJFS filed a

motion for permanent custody, which was opposed by father.          The permanent-

custody trial was conducted over two days, August 19, 2019, and September 20,

2019.

        {¶4}   Rachel Kennedy was the HCJFS caseworker at the time of trial. She

testified that as part of his case plan, father completed a FAIR Diagnostic Assessment


                                              2
                      OHIO FIRST DISTRICT COURT OF APPEALS



(“DAF”) in July 2017 that recommended that he complete a YWCA domestic-violence

assessment, parenting classes, and toxicology screens. Kennedy testified that father

completed two toxicology screens. The first test in August 2017 came back positive

for marijuana, but the second and most recent test in October 2017 came back

negative.

       {¶5}    Kennedy testified that in February 2018, father completed the YWCA

domestic-violence assessment, which recommended individual counseling “due to

some manipulative behaviors that were displayed during the interview.” Father

completed a second DAF in July 2018 that recommended that he complete a

psychological evaluation.     Kennedy testified that father did not complete the

psychological evaluation until February 2019, and did not start the individual

counseling recommended by the YWCA assessment until the end of July 2019, less

than one month before the permanent-custody trial began.

       {¶6}    Kennedy testified that father started parenting classes in March 2018,

but did not complete the parenting program. He completed the classes, but did not

complete the one-on-one coaching. Beech Acres, the provider for the parenting

program, reported to Kennedy that father refused to complete coaching because he

did not believe that the judge had ordered him to do so. Kennedy testified that father

contacted her at the end of July 2019 about scheduling the one-on-one coaching, but

she was unable to get it scheduled prior to trial.

       {¶7}    Kennedy testified that when she took over in January 2018, father was

not visiting the children on a consistent basis and his visitations had been canceled

by the Family Nurturing Center (“FNC”).              Father started visiting the children




                                                3
                       OHIO FIRST DISTRICT COURT OF APPEALS



consistently in February 2018. She testified that father’s visitations remained at the

strictest level of supervision, the facilitated level, for the duration of the case.

       {¶8}    Kennedy testified that the assessments father completed were in

Hamilton County. She testified that due to Medicaid standards, Hamilton County

was unable to refer father to the counseling it required.                However, HCJFS

recommended multiple agencies near father’s residence in Butler County that could

provide counseling.

       {¶9}    Kennedy testified that in March 2018, HCJFS received an allegation

that father had sexually abused M.K.G. This does not appear to have been the first

allegation of sexual abuse, as M.K.G. was previously interviewed by the Mayerson

Center in October 2017 about sexual abuse, but no charges were filed and no changes

were made to the case plan as a result of that interview. Kennedy testified that after

the allegation in March 2018, M.K.G. was placed in a respite foster home while

HCJFS conducted an investigation.          HCJFS also organized an interview at the

Mayerson Center with M.K.G. and placed M.K.G. in Trauma Focused Cognitive

Behavioral Therapy.

       {¶10} On March 28, 2018, HCJFS filed a case plan suspending visitations

between father and M.K.G. The magistrate conducted a hearing on July 30, 2018.

On August 6, 2018, she issued an order adopting the case plan and suspending

visitations between father and M.K.G. The magistrate noted that the Mayerson

Center assessor could not confirm the allegations of sexual abuse because MKG “did

not make disclosures and [her] developmental delay and age created an inability to

complete a forensic interview.” However, based on testimony from Dr. Pamela

Miller and her recommendation that it would be harmful for MKG to resume




                                                 4
                     OHIO FIRST DISTRICT COURT OF APPEALS



visitations, the magistrate found that it was in the best interest of M.K.G. for her

visitations to remain suspended.

       {¶11} Dr. Pamela Miller testified at the July 30, 2018 hearing regarding the

suspension of father’s visitations with M.K.G. and at the permanent-custody trial.

She testified that she is a national expert in child abuse and neglect policy according

to the Center for Child Policy. She testified that children as young as three years old

can give truthful and accurate accounts of sexual abuse.

       {¶12} Miller testified that she started working with M.K.G. in March 2018 as

part of her trauma therapy and HCJFS’s investigation into the sexual abuse

allegation. Miller engaged M.K.G. in “play therapy.” She testified that during their

first session, without prompting, M.K.G. said, “My daddy touched my private parts

and it made me mad,” and “it was my daddy with the ponytail.”

       {¶13} After five to ten more sessions, Miller moved from play therapy to

trauma focused cognitive behavioral therapy. She met with M.K.G. once a week for

45 minutes to an hour. She testified that eventually M.K.G. started to disclose more

information regarding the abuse. Miller testified that M.K.G. told her that “it was the

daddy she had when she was a baby, the daddy she had when she was little, the

daddy she had that hurt her mommy before her mommy died, her daddy that she

had before she was here, referring to her foster home.” Miller testified that M.K.G.

told her that “daddy touching her private parts happened in a crib.” She said it made

her private parts turn red and that it made her mad and sad. Miller testified that one

time M.K.G. demonstrated for her—she picked up a doll and said “ ‘I’m not going to

touch their private parts, but when my daddy touched my private parts, he did it like

this,’ and she rubbed herself on her vaginal area over her clothes.” Miller testified




                                              5
                      OHIO FIRST DISTRICT COURT OF APPEALS



regarding guardian ad litem (“GAL”) exhibit one, M.K.G.’s “trauma narrative,” in

which M.K.G. described sexual abuse by her father. In her order suspending father’s

visitations, the magistrate noted that father has a ponytail and foster father does not.

He also noted that father and mother had a history of domestic violence.

         {¶14} Miller testified that when she first started working with M.K.G., she

was displaying “a lot of sexually acting-out behaviors.” Miller conducted a Child

Sexual Behavior Inventory (“CSBI”) with M.K.G.         Miller testified that the CSBI

identifies a child’s sexually acting-out behaviors, whether the behaviors are normal

for her age, and which behaviors are not normal for her age and are indicative of

sexual abuse. Miller testified that M.K.G. scored the highest score possible on the

CSBI, and that her scores reflected that M.K.G. had “clinically significant sexualized

behaviors and addictive sexual abuse” for a girl her age. Miller testified that she does

not have any concerns about M.K.G.’s placement in the foster home or about other

adults committing the abuse.

         {¶15} Miller acknowledged that HCJFS was unable to substantiate the

sexual-abuse allegations. However, she testified that this is not uncommon, and that

HCJFS typically only substantiates a very small portion of cases of sexual abuse

against children.

         {¶16} Father testified that he was the one who sounded the alarm on the

abuse.     He testified that during one of his visitations with M.K.G., without

prompting, she told him “my daddy touched my privates last night.” He testified that

the FNC facilitator heard what M.K.G. said, and alerted his supervisor.          Father

testified that he called 241-KIDS, but they told him that they could not do anything

about it at the moment. Father testified that the Middletown Police interviewed him




                                               6
                       OHIO FIRST DISTRICT COURT OF APPEALS



about the abuse, and he took a polygraph. He testified that the police have not

contacted him since.

       {¶17} Regarding his case plan, father testified that he does not feel like he

needs counseling, but he is willing to do it to get his children back. He testified that

he had trouble completing the counseling because he does not have insurance and

agencies would not accept him without insurance. Father testified that he can get

insurance through his work, but he has not signed up for it. Father claimed that until

two to three months before trial he thought HCJFS could refer him for counseling,

and so he would not need insurance.

       {¶18} Father testified that he completed the parenting classes, and that he

had been asking Kennedy to contact Beech Acres for over two years in order schedule

the parenting coaching, but she never did. Father testified that his visitations at FNC

were canceled because he missed two in a row due to work. He had to “go back

through the process again” to get visitations at FNC and was put on a waiting list. He

testified that as soon as he was off the waiting list, he attended visitations

consistently.

       {¶19} Victoria Hitchens testified that she facilitated father’s visitations with

M.D.G. at FNC between January 12, 2019, and June 15, 2019. She testified that

M.D.G. was “very receptive to [father],” and would initiate play and affection with

father. Hitchens testified that father remained at the “facilitated” level of visitation,

the strictest level, throughout the duration of the case. She testified that often in a

facilitated setting the FNC facilitator does 50 percent or more of the interactions and

redirections with the child, and has to teach the parent how to interact and

communicate with the child. Hitchens testified that she did not have to do those




                                               7
                      OHIO FIRST DISTRICT COURT OF APPEALS



things with father, and so she felt that father’s visitations should be reduced to the

“monitored” level.      Hitchens contacted HCJFS about reducing the level of

supervision to “monitored.”    She testified that she found out that the previous

facilitator had made the same recommendation to HCJFS. She testified that HCJFS

denied her request because father had not been completing his case-plan services.

She testified that HCJFS’s explanation did not change her opinion because

monitored visitations are still supervised, just not on a one-on-one basis, and so she

would still recommend that father’s visitations be reduced to the monitored level.

       {¶20} Kennedy testified that HCJFS declined to reduce the level of

supervision because father failed to display “behavioral changes by attending therapy

or working through case plan services.”

                           Second Assignment of Error

       {¶21} For ease of discussion, we address father’s second assignment of error

first. Father claims that the trial court erred in weighing his failure to complete

services against him in its permanent-custody determination.        He presents two

arguments.     First, he argues that when HCJFS requires services of a parent that

HCJFS is unable to provide, completion of those services should not be held against

the parent. Second, he argues that when the county of residence is a barrier to

providing services, HCJFS should be required to transfer the case to the county that

is able to provide services.

       {¶22} Father claims that he failed to complete individual counseling because

HCJFS could not refer him for counseling in Hamilton County, and he could not

obtain counseling in Butler County because he did not have insurance. But father

admitted that he had the ability to sign up for insurance through his work on an




                                             8
                        OHIO FIRST DISTRICT COURT OF APPEALS



annual basis, and yet never did so. Kennedy testified that although HCJFS could not

refer father for counseling services since he was not a resident of Hamilton County,

she discussed options with him in Butler County, including Butler Behavioral Health,

which is the agency that father eventually went to for counseling at the end of July

2019.

         {¶23} Father admitted that insurance was not an impediment to completing

parenting coaching. He testified that he contacted Kennedy repeatedly to schedule

coaching, but she did not contact him back or follow through. Kennedy testified that

Beech Acres reported to her that father refused to complete coaching because he did

not believe that it was part of the court’s order. Kennedy testified that father did not

reach out to her about completing parenting coaching until July 2019.

         {¶24} We find father’s arguments unpersuasive.              Contrary to father’s

assertion, HCJFS does not “provide” the types of services he failed to complete, such

as counseling and parenting education. Rather, it refers a parent to outside agencies

for completion of such services.

         {¶25} As this court stated in In re W.W.,

        Case plans are tools to facilitate reunification; therefore, “the plan and the

        agency’s efforts should account for the respective abilities of the parents

        and children in pursuing individualized concerns, goals, and steps

        necessary for reunification.” But the agency’s responsibility to facilitate

        reunification is not unlimited. The issue is whether the agency’s case

        planning and efforts were reasonable and diligent, and not “whether

        there was anything more” that the agency could have done.




                                                  9
                     OHIO FIRST DISTRICT COURT OF APPEALS



In re W.W., 1st Dist. Hamilton Nos. C-110363 and C-110402, 2011-Ohio-4912, ¶ 61,

quoting In re Leveck, 3d Dist. Hancock Nos. 5-02-52, 5-02-53 and 5-02-54, 2003-

Ohio-1269, ¶ 10.

       {¶26} When children have been taken into temporary custody due to

concerns about their safety and well-being, it is the parent’s responsibility to comply

with the court-ordered case plan. HCJFS was not required to actually provide the

services for father or set up the case plan in a way most convenient for him. Rather,

HCJFS was merely required to provide “reasonable and diligent” case planning and

efforts. See In re W.W. at ¶ 61. We hold that HCJFS acted reasonably and with

diligence to effect reunification and that the court did not err in weighing father’s

failure to complete services against him.

       {¶27} Father’s second assignment of error is overruled.

                           First Assignment of Error


       {¶28} In his first assignment of error, father argues that the termination of

his parental rights was against the manifest weight of the evidence. “Reviewing a

juvenile court’s grant of permanent custody requires that we independently find that

clear and convincing evidence supports the decision.” In re L.M.B. & M.A.B., 1st

Dist. Hamilton Nos. C -200033 and C-200044, 2020-Ohio-2925, ¶ 8. Clear-and-

convincing evidence produces “in the mind of the trier of facts a firm belief or

conviction as to the facts sought to be established.” In re K.H., 119 Ohio St. 3d 538,

2008-Ohio-4825, 895 N.E.2d 809, ¶ 42, quoting Cross v. Ledford, 161 Ohio St. 469,

120 N.E.2d 118 (1954), paragraph three of the syllabus.

       {¶29} In reviewing a claim that the juvenile court’s decision was against the

manifest weight of the evidence, we “weigh the evidence and all reasonable


                                             10
                      OHIO FIRST DISTRICT COURT OF APPEALS



inferences, consider the credibility of the witnesses, and determine whether in

resolving conflicts in the evidence, the [juvenile] court clearly lost its way and created

such a manifest miscarriage of justice that the judgment must be reversed.” In re

A.B., 1st Dist. Hamilton Nos. C-150307 and C-150310, 2015-Ohio-3247, ¶ 16.

       {¶30} When children have been previously adjudicated abused, neglected, or

dependent and temporary custody has been granted to HCJFS pursuant to R.C.

2151.353(A)(2), HCJFS may then move for permanent custody of the children

pursuant to R.C. 2151.413(A) and 2151.414. The court will grant permanent custody

to HCJFS if a two-prong test is satisfied.          The court must find, by clear-and-

convincing evidence, that: (1) one of the enumerated conditions in R.C.

2151.414(B)(1)(a)-(e) is met, and (2) permanent custody is in the best interest of the

children under R.C. 2151.414(D)(1)(a)-(e). See R.C. 2151.414(B)(1).

                        The First Prong—R.C. 2151.414(B)

       {¶31} The first prong can be satisfied by any one of five conditions. R.C.

2151.414(B). One condition is if a child has been in the temporary custody of the

agency for 12 months of a consecutive 22-month period. R.C. 2151.414(B)(1)(d). The

starting point for determining when the 12-in-22 clock starts is either the date the

child was adjudicated dependent or 60 days after the removal of the child from the

home, whichever is earlier. R.C. 2151.414(B)(1)(e). The end-point for the 12-in-22

clock is the date the agency filed the motion for permanent custody. In re C.W., 104
Ohio St. 3d 163, 2004-Ohio-6411, 818 N.E.2d 1176, ¶ 26.

       {¶32} M.K.G. and M.D.G. are considered to have been in the temporary

custody of HCJFS since July 25, 2017, 60 days after they were removed from the




                                               11
                      OHIO FIRST DISTRICT COURT OF APPEALS



home. The motion for permanent custody was filed April 29, 2019. Therefore, the

12-in-22 provision is satisfied as to both children.

        The Second Prong—R.C. 2151.414(D)(1) Best-Interest Analysis

       {¶33} Under the second prong, the juvenile court must determine whether

granting permanent custody to HCJFS is in the best interest of the children. R.C.

2151.414(B)(1). Pursuant to R.C. 2151.414(D)(1), the court may find that permanent

custody is in the best interest of the children upon consideration of all relevant

factors, including:

       (a) the children’s relationships with the parents, siblings, foster caregivers,

       and any other person who may significantly affect the children,

       (b) the wishes of the children, with consideration granted for their maturity,

       (c) the custodial history of the children, including whether the children have

       been in the custody of a public child services agency for 12 or more months in

       a consecutive 22 month period,

       (d) the children’s need for a legally secure permanent placement and whether

       that type of placement can be achieved without a grant of permanent custody

       to HCJFS, and

       (e) whether any of the factors in divisions (E)(7) to (11) apply in relation to the

       parents and children.

       {¶34} No single factor is given greater weight or heightened significance. In

re P., 1st Dist. Hamilton Nos. C-190309 and C-190310, 2019-Ohio-3637, ¶ 35.

       {¶35} The      magistrate   and    juvenile     court   both   found   that   R.C.

2151.414(D)(1)(a) weighed in favor of permanent custody. The magistrate and court

acknowledged that father is bonded with M.D.G., but noted that father has not




                                               12
                     OHIO FIRST DISTRICT COURT OF APPEALS



visited with M.K.G. since March 2018 due to Miller’s recommendation. The court

found that the children are bonded to each other and should not be separated.

Father argues that this finding of a bond between the children is unsupported by the

evidence at trial and is simply an assumption by the court.

       {¶36} At trial, Hitchens testified that M.D.G. was “very receptive to [father],”

and would initiate play and affection with father. Father testified that when he had

been permitted to visit M.K.G., she was happy to see him and they were affectionate.

       {¶37} However, Miller testified that reunification with father would be

“devastating” to M.K.G.’s mental health. Miller testified that M.K.G. told her that she

was scared of “daddy,” and that when Miller asked M.K.G. how she felt once her

visitations with father were suspended, M.K.G. answered, “Better.”

       {¶38} The children have been together in the same foster home since May

2017, and Kennedy testified that they are doing well in the home and the foster

family wishes to adopt. Although there was no direct testimony regarding their

bond, it was reasonable for the court to assume that it would not be in their best

interest to separate them.

       {¶39} The magistrate found that R.C. 2151.414(D)(1)(b) weighed in favor of

granting permanent custody. In support of her finding, the magistrate cited the

GAL’s recommendation of permanent custody. However, although the wishes of a

child may be expressed through the GAL, the GAL’s recommendation is separate and

distinct from a child’s wishes. In re P., 1st Dist. Hamilton Nos. C-190309 and C-

190310, 2019-Ohio-3637, at ¶ 37. The juvenile court found that the children are too

young to express their wishes. At the time of trial on August 19, 2019, M.K.G. was




                                              13
                      OHIO FIRST DISTRICT COURT OF APPEALS



approximately five years old and M.D.G. was approximately two years old. The

juvenile court correctly found that R.C. 2151.414(D)(1)(b) was inapplicable.

       {¶40} Under R.C. 2151.414(D)(1)(c), the 12-in-22 condition is met for both

children, and the children have been in the same foster home since the start of the

case. Thus, R.C. 2151.414(D)(1)(c) weighs in favor of permanent custody.

       {¶41} Under R.C. 2151.414(D)(1)(d), the magistrate and juvenile court both

found that father was unable to provide a legally secure permanent placement. The

juvenile court found that “father has not demonstrated he is prepared or able to take

both children or will be in the near future.”

       {¶42} It is undisputed that father has stable income and housing. Also,

although there appears to have been some concerns regarding substance abuse early

in the case, father tested negative in October 2017, and HCJFS has not referred

father for any screenings since. However, a legally secure permanent placement “is

more than a house with four walls. Rather, it generally encompasses a stable

environment where a child will live in safety with one or more dependable adults

who will provide for the child’s needs.” In re P. at ¶ 42, quoting Matter of K.W.,

2018-Ohio-1933, 111 N.E.3d 368, ¶ 87 (4th Dist.).

       {¶43} Father did not complete the YWCA assessment until seven months

after he was referred. He did not complete the psychological evaluation until a year

after he was referred. He completed the parenting classes in March 2018, but never

completed the one-on-one parenting coaching.         He did not start the individual

counseling until the end of July 2019, 16 months after he was recommended for

counseling by the YWCA assessment, three months after the motion for permanent

custody was filed, and less than one month before trial.




                                                14
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶44} We also cannot ignore the compelling testimony of Miller, during

which she stated that she believed reunification of M.K.G. with father would be

devastating to her mental health. Father does not dispute Miller’s testimony. In fact,

father acknowledges in his brief that “the testimony of Ms. Pamela Miller regarding

the current state of M.K.G.’s mental health, coupled with the suspension of Father’s

visits with M.K.G. is a mountain of evidence to overcome.” We agree. While the

sexual-abuse allegations were unsubstantiated, there was clear-and-convincing

evidence that M.K.G. would be traumatized if father were given custody of her. Thus,

the juvenile court’s finding that father could not provide a legally secure placement

for M.K.G. was supported by clear-and-convincing evidence.

       {¶45} Father contends that because there was no direct evidence of a bond

between the children, they should be split up and he should be given custody of

M.D.G.   However, as stated above, it was reasonable for the juvenile court to

presume a bond between the children, and to find that it was not in their best

interest to separate them. Also, father did not complete his case plan and began

individual counseling less than a month before trial. For these reasons, the juvenile

court’s finding that father could not provide a legally secure placement for M.D.G.

was supported by clear-and-convincing evidence.

       {¶46} The magistrate and juvenile court both found that none of the factors

in R.C. 2151.414(E)(7) to (E)(11) applied, and so R.C. 21515.414(D)(1)(e) was

inapplicable.

       {¶47} The juvenile court’s holding that granting permanent custody to

HCJFS was in the best interest of the children was supported by clear-and-

convincing evidence and was not against the manifest weight of the evidence.




                                             15
                      OHIO FIRST DISTRICT COURT OF APPEALS



                                      Conclusion

       {¶48} For the reasons discussed above, father’s assignments of error are

overruled and the judgment of the juvenile court is affirmed.

                                                                      Judgment affirmed.



MOCK, P.J., and ZAYAS, J., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                16